Exhibit 99.1 Contacts: John McLaughlin Jennifer Williams PDL BioPharma, Inc. Cook Williams Communications 775-832-8500 360-668-3701 john.mclaughlin@pdl.com jennifer@cwcomm.org PDL BioPharma Announces Fourth Quarter and Full Year 2012 Financial Results INCLINE VILLAGE, NV, March 1, 2013  PDL BioPharma, Inc. (PDL) (NASDAQ: PDLI) today reported financial results for the fourth quarter and full year ended December 31, 2012. Total revenues in 2012 were $374.5 million, compared to $362.0 million in 2011, with royalty revenues increasing seven percent over full year 2011. For the fourth quarter of 2012, total revenues were $86.0 million, compared to $72.8 million in the fourth quarter of 2011. Royalty revenues for the fourth quarter of 2012 are based on third quarter product sales by PDLs licensees. The fourth quarter 2012 revenue growth was primarily driven by increased royalties from third quarter 2012 sales of Herceptin ® and Avastin
